Citation Nr: 0300707	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-48 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an evaluation for fibrositis in excess 
of 10 percent from August 31, 1992, and in excess of 
20 percent from May 7, 1996.  

2. Entitlement to an evaluation in excess of 10 percent 
for status post-operative right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from August 1989 to August 
1992.  

The matter related to the veteran's increased rating claim 
for fibrositis comes to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).

With respect to the veteran's claim for an increased 
rating for right shoulder disability, the Board has 
construed the veteran's statement dated in February 1995 
as a notice of disagreement to the December 1994 rating 
action by the RO in which service connection for a right 
shoulder disability was awarded and assigned a 
noncompensable rating.  Thus, this matter is before the 
Board from the December 1994 rating decision by the VARO 
in Los Angeles, California.  

The Board notes that at the time of the December 1995 
rating decision, in addition to the above issues, the 
veteran disagreed with the 10 percent rating for 
psoriasis.  In December 1996, the veteran withdrew that 
issue and indicated his withdrawal on VA Form 9 dated on 
December 19, 1996.  In a statement dated in October 1998, 
the veteran amended his claim to include an increased 
rating for psoriasis.  That disability was rated in 
September 2000.  The veteran did not express his 
disagreement with that rating; thus, that issue is not 
currently before the Board.  

Also, in the most recent rating action dated in January 
2001, the RO reconsidered all of the former rating 
decisions with respect to the veteran's service connection 
claims based on the receipt of original service medical 
records.  In that rating, the RO increased the evaluation 
for fibrositis from zero percent to 10 percent effective 
from August 31, 1992 and continued the 20 percent rating 
effective from May 7, 1996.  The evaluation of the right 
shoulder disability was increased to 10 percent effective 
from August 31, 1992.  However, per AB v. Brown, the Board 
presumes that the veteran is seeking the maximum benefit 
as provided by the pertinent law and regulations.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  Prior to May 7, 1996, the veteran's fibrositis was 
manifested by complaints of multiple osteoarthritic aches 
and pains, with occasional episodes of numbness and 
weakness in the right lower extremity.  

3.  After May 7, 1996, the veteran's fibrositis is 
manifested by some positive tenderness on palpation, some 
evidence of crepitus, and variable pain on range of motion 
of the multiple joints.  

4.  The veteran's status post-operative right shoulder 
disability is manifested by pain on range of motion with 
some evidence of crepitus.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for fibrositis prior to May 7, 1996 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.2, 4.10, 4.7, 4.71a, Diagnostic Codes 5002, 5003 
(1995).  

2.  The schedular criteria for an evaluation in excess of 
20 percent for fibrositis after May 7, 1996 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.2, 4.10, 4.7, 4.71a, Diagnostic Code 
5025 (2002).

3.  The schedular criteria for an evaluation in excess of 
10 percent for status post-operative right shoulder 
disorder have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5203 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in October 1992, December 1994, 
December 1995, February 1998, September 2000, and January 
2001, the statement of the case (SOC) dated in February 
1996, the supplemental statements of the case (SSOC) dated 
in March 1997, February 1998, September 2000, and January 
2001, corresponding notices of rating decisions, and the 
letter regarding the VCAA in October 2002, the RO provided 
the veteran with the applicable law and regulations and 
gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the October 2002 
letter explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of 
the parties to secure evidence, and asked the veteran to 
submit or authorize VA to obtain outstanding evidence 
relevant to the appeal.  Thus, the Board is satisfied that 
the RO has provided all notice as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA outpatient treatment records, and 
private outpatient records.  He has not authorized VA to 
obtain any additional private evidence.  The Board finds 
that the duty to assist the veteran with the development 
of his claim is satisfied.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claims will prejudice the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Pertinent Law and Regulations

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Prior to May 7, 1996, fibromyalgia was rated pursuant to 
Diagnostic Code 5002 because there was no diagnostic code 
specific to fibromyalgia before that date.  The Rating 
Schedule provided for a compensable rating for rheumatoid 
arthritis (atrophic) as an active process when there was 
evidence of one or two exacerbations a year in a well-
established diagnosis (20 percent), symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year (40 
percent), weight loss and anemia productive of severe 
impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods (60 percent), or 
constitutional manifestations associated with active joint 
involvement that rendered the individual totally 
incapacitated (100 percent).  38 C.F.R. § 4.71, Diagnostic 
Code 5002 (1995).  

When rheumatoid arthritis was no longer an active process, 
the chronic residuals of the disability, if any, could be 
rated.  38 C.F.R. § 4.71, Diagnostic Code 5002.  Residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, were rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved was noncompensable under the codes, a rating of 
10 percent was for application for each such major joint 
or group of minor joints affected by limitation of motion, 
to be combined, not added, under Diagnostic Code 5002.  
Limitation of motion had to be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Fibrositis was also rated under Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis).  
That diagnostic code provided that for degenerative 
arthritis, established by X-ray findings, the disability 
would be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1995).  
When limitation of motion was noncompensable a 10 percent 
rating was for application for each major joint or group 
of minor joints affected by limitation of motion.  Where 
there was no limitation of motion, a 10 percent rating was 
warranted for evidence showing involvement of two or more 
major joints, with an increase to 20 percent where the 
evidence included occasional incapacitating exacerbations.

Effective May 7, 1996, the rating criteria for 
fibromyalgia (fibrositis, primary with fibromyalgia 
syndrome) were added to the rating schedule.  
Fibromyalgia, with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and 
refractory to therapy, a 40 percent rating is to be 
assigned.  If the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, a 20 percent evaluation 
is warranted.  A 10 percent rating is appropriate for 
symptoms that require continuous medication for control.  
38 C.F.R. § 4,71a, Diagnostic Code 5025 (2002).  
Widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and 
the extremities.  38 C.F.R. § 4,71a, Diagnostic Code 5025, 
Note (2002).

The veteran's right shoulder impingement syndrome is 
currently assigned a 10 percent evaluation under 
Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a.  That provision 
allows for a compensable rating for malunion of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement (10 percent), and for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, 
and medical examiners must furnish a full description of 
the effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the 
etiological, anatomical, pathological, and prognostic data 
required for ordinary medical classification.  

Additional factors to be considered include the reduction 
in a joint's normal excursion of movement on different 
planes.  38 C.F.R. § 4.45 (2002).  Factors such as less 
movement than normal, more movement than normal, weakened 
movement, incoordination, pain on movement, swelling, and 
instability, are also to be considered.  

In cases involving musculoskeletal disability, the 
elements to be considered include the ability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2002).  The examinations upon which the 
ratings are based must adequately describe the anatomical 
damage and functional loss with respect to these elements.  
The functional loss may be due to pathology such as 
absence of bone or muscle, deformity, or pain, supported 
by adequate pathological studies.  Id.  Weakness of the 
affected area is also for consideration.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).

II. Analysis

The veteran claims entitlement to increased evaluations 
for his fibrositis and for his right shoulder impairment.  
The Board addresses these matters separately below.  

Fibrositis prior to May 7, 1996

The record reveals that service connection was granted for 
fibrositis in December 1994 and assigned a noncompensable 
evaluation under Diagnostic Code 5002 analogous to 
rheumatoid arthritis.  The veteran's service medical 
records supported that the veteran had a history of being 
struck as a pedestrian prior to service, which resulted in 
contusions about the hips, shoulder, back, and neck.  In 
service, the veteran complained of multiple joint and 
muscle pains.  Overall, he was limited in his abilities to 
perform certain duties and was diagnosed with fibrositis 
and medically discharged in August 1992.  

In private clinical records extending from 1987 to 1993, 
the veteran complained of aches and pains in his multiple 
joints.  In VA outpatient records dated from August to 
December 1994, the veteran was treated for numbness and 
weakness in the right lower extremity.  

On VA examination in August 1994, the veteran gave a 
history of multiple joint pain.  There was full rotation 
of the bilateral hips without limitation, knee and ankle 
joints were normal without deformities, the veteran's feet 
were normal, and examination of the lower extremities 
revealed negative straight leg raising bilaterally.  The 
examiner noted multiplicity of osteoarthritic complaints.  

The Board notes that prior to May 1996, the veteran's 
fibrositis, evaluated under Diagnostic Code 5002, did not 
warrant a rating in excess of 10 percent.  As provided by 
the Rating Schedule at that time, there was no evidence of 
one or two exacerbations a year in a well-established 
diagnosis so as to warrant a 20 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5002.  

Moreover, the veteran's fibrositis prior to May 7, 1996, 
did not warrant an evaluation in excess of 10 percent 
under Diagnostic Code 5003.  38 C.F.R. § 4.71, Diagnostic 
Code 5003.  Under the applicable facts, there was no 
evidence of occasional incapacitating exacerbations so as 
to warrant a 20 percent evaluation, the next higher rating 
available under the pertinent diagnostic code.  
Essentially, the evidence for that period of time reveals 
no more than multiple osteoarthritic complaints with 
generally normal clinical findings.  While the veteran has 
generally remained on medication since service, there are 
no clinical data to substantiate increasing exacerbations 
of his symptoms prior to May 7, 1996.

Thus, the Board has determined that for the period prior 
to May 7, 1996, the veteran's fibrositis did not warrant 
an evaluation greater than the assigned 10 percent.  
Overall, the 10 percent rating more nearly approximated 
the level of disability associated with the veteran's 
fibrositis during that time.  Thus, the veteran's claim 
for an evaluation greater than 10 percent for fibrositis 
prior to May 7, 1996, is denied.  38 C.F.R. §§ 3.102, 4.3, 
4.7.  

Fibrositis from May 7, 1996

On VA examination in February 1997, the veteran complained 
of diffuse myalgias in the neck, elbows, and shoulder 
regions bilaterally.  He reported that his symptoms 
improved with minimal physical exercise.  Approximately 
once a month, the veteran stated that his symptoms were 
minimally worsened.  Fibromyalgia trigger point 
examination revealed minimal tenderness and triggering at 
the insertion of the trapezius muscle at the occiput 
bilaterally and at its origin bilaterally at the lateral 
elbow region and bilateral knees.  The veteran was able to 
move upper and lower extremities without difficulty and 
ambulated without assistive devices.  The examiner 
diagnosed fibromyalgia, formerly fibrositis, with 
exacerbations once a month.  The examiner noted that the 
veteran was not taking any medications at that time.  

VA outpatient record dated in June 1997 revealed 
complaints of pain in the shoulders, neck, and elbows with 
trigger points.  The veteran complained of difficulties in 
falling asleep, but once rested, he reported that he felt 
fine.  There was no history of joint swelling or effusion.  
The bilateral hips were normal and there was no evidence 
of pedal edema.  The examiner noted a history of 
fibrositis.  

VA examination in July 1997 disclosed continuing 
complaints of soft tissue aches in the neck, elbow, and 
shoulder regions bilaterally, with mild discomfort in the 
knees and ankles.  Since the prior evaluation, the 
examiner noted that the veteran was placed on Pamelor at 
25 milligrams at night.  This resulted in some diminution 
in symptoms, with worsening symptoms on exposure to the 
cold.  The examiner noted a 10 percent increase in 
symptoms on exposure to cold or with repeated lifting.  On 
examination, there was slight triggering to palpation of 
the left trapezius, left lateral elbow, and medial knees 
bilaterally.  There was no tenderness of the forearms and 
forehead.  There was no synovitis or evidence of arthritis 
of the upper or lower extremities.  The examiner noted 
that in response to a question as to whether fibromyalgia 
causes arthritis, the answer was in the negative.  

VA x-ray study in November 1999 revealed a clinical 
history of fibrositis affecting the knees.  Noted was a 
small spur of the posterior aspect of the right patella.  
VA x-ray study of the bilateral hips and pelvis disclosed 
no significant abnormality.  There was no significant 
degenerative disease other than that of the lower lumbar 
spine; examination of the bilateral shoulders demonstrated 
no abnormality; there was some mild bony neural foraminal 
narrowing on the right at cervical spine, but alignment 
was satisfactory.  The bilateral hands showed no 
significant abnormality.  The impression was mild 
degenerative disease only in the spine as specified; 
otherwise, normal appearing multiple sites as noted above.  

VA examination in June 2000 disclosed complaints of joint 
pain 24 hours a day that had recently spread to the hips 
and knees.  The amount of pain was variable; it was worse 
on sitting and standing and improved somewhat on exercise.  
The veteran continued to take Pamelor.  On palpation of 
the knees, there was no effusion or bulges; the anterior 
cruciate ligament, posterior cruciate ligament, and medial 
collateral ligament were intact bilaterally without laxity 
or pain.  Crepitus was noted on the left knee and there 
was positive pain on range of motion of the bilateral 
knees.  Straight leg raising was negative for pain at 45 
degrees bilaterally.  There was positive tenderness on 
palpation at the upper hips bilaterally.  The diagnosis 
was fibrositis.  

The Board notes that in light of the above, the veteran's 
fibrositis, or fibromyalgia, after May 7, 1996, is not 
productive of impairment greater than what is encompassed 
within the rating criteria for a 20 percent rating under 
Diagnostic Code 5025.  Overall, the Board notes that the 
veteran's symptoms, while tending to be constant with 
respect to pain, are not refractory to therapy so as to 
warrant a 40 percent rating.  38 C.F.R. § 4.71, Diagnostic 
Code 5025.  While the veteran's symptoms associated with 
fibrositis have varied over the years, sometimes improved 
on increased sleep, medication, and exercises, and at 
other times have been more significant in their severity, 
overall, the Board notes that nonetheless, his symptoms 
are not refractory to therapy as required by the pertinent 
rating criteria for an evaluation in excess of 20 percent.  
Thus, the veteran's increased rating claim for an 
evaluation greater than 20 percent after May 7, 1996, must 
be denied.  

The Board notes that the assignment of a rating is a 
factual determination.  See Zink v. Brown, 10 Vet. 
App. 258, 259 (1997) (per curiam).  In determining 
disability compensation, the Board has considered all 
potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record, and 
has provided the aforementioned reasons and bases in 
support of its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, under these facts, the Board 
must conclude that the veteran's fibrositis after May 1996 
is no more disabling than what the rating criteria provide 
for a 20 percent evaluation.  The level of disability 
associated with the veteran's fibrositis does not more 
nearly approximate the criteria for the next higher 
rating.  Thus, his claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  

Right shoulder disability 

The veteran initially injured his right shoulder in 
service while weightlifting and was diagnosed with a right 
shoulder tear in 1992.  He underwent arthroscopy in March 
1993, after which he "felt wonderful", as was noted on a 
private medical operative report dated in March 1993.  
Currently, the veteran complains of limitation of motion 
and pain on movement of the right shoulder and alleges 
that he is unable to lift a significant amount of weight.  
However, the Board notes that in spite of the veteran's 
contentions otherwise, his post-operative right shoulder 
disability does not warrant an evaluation greater than the 
current 10 percent.  

The evidence against the veteran's claim includes findings 
on VA x-ray study in August 1994, in which there were no 
fractures, dislocations, gross bone erosions, or any sign 
of destruction.  On VA examination in August 1994, the 
veteran showed full range of motion of the right shoulder 
in abduction, adduction, posterior and anterior extension, 
with normal muscle strength throughout.  Deep tendon 
reflexes were intact, and there was no atrophy or 
fasciculations of any muscle groups of the upper limbs.  

On VA examination in February 1997, the veteran complained 
of popping sensations of the right shoulder when lifting 
without recurrent dislocations since the prior surgery in 
1993.  On examination, the examiner noted two 
hypopigmented scars consistent with prior arthroscopy, and 
the shoulder was cool without effusion.  Range of motion 
on flexion was 170 degrees, abduction 170 degrees, 
external rotation 80 degrees, and internal rotation 80 
degrees.  There was no crepitus, guarding, or impingement.  
On x-ray study, there was no evidence of recent fracture, 
dislocation, or other bone or joint abnormality; and no 
degenerative joint disease.  The impression was negative 
right shoulder.  

On VA examination in July 1997, the examiner noted that 
the veteran was left-handed.  The veteran reported that 
his shoulder was doing better, but that he had popping 
sensations and some mild pain on recurrent lifting.  
Another factor that caused recurrent pain was exposure to 
cold weather.  On examination, the examiner noted two 
anterior hypopigmented scars; the shoulder was cool 
without effusion; there was no gross glenohumeral 
instability; flexion and abduction were 170 degrees; and 
internal and external rotation were 80 degrees.  There was 
no crepitus or guarding.  The impression was right 
shoulder status post operation for recurrent dislocation 
with diminished range of motion and arthralgia.  The 
examiner estimated that the right shoulder had a 
diminishment of 10 degrees of range of motion on flexion, 
abduction, and internal rotation, and external rotation 
with exposure to cold or repetitive lifting.  
VA x-ray study of the right shoulder in November 1999 
revealed no abnormality.  VA examination in June 2000 
revealed complaints of limitation of motion and pain on 
movement.  Flexion and abduction were 180 degrees; 
hyperextension at 50 degrees and adduction to 50 degrees.  
Internal and external rotation were to 90 degrees.  There 
was positive crepitus of the right shoulder on movement 
and positive bilateral shoulder pain on motion.  The scar 
on the right upper arm was well-healed, nontender, 
nondepressed, nonadhered, and nondisfiguring.  The 
diagnosis was right shoulder arthralgia.  

With respect to the aforementioned evidence, the Board 
concludes that the veteran's right shoulder disability 
does not warrant an evaluation in excess of 10 percent 
under the pertinent rating criteria.  In general, there 
are no clinical data to substantiate dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement so as to warrant an assignment 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Overall, the veteran's symptoms associated with his right 
shoulder have remained mild in nature.  At most, the 
veteran has complained of popping sensations and mild 
pain, with some evidence of diminished range of motion on 
certain movements.  Otherwise, the veteran's right 
shoulder is not productive of symptomatology warranting 
the next higher rating of 20 percent.  Essentially, post-
operative scars are well-healed; there is no instability, 
effusion, or impingement, and nothing to support 
dislocation with nonunion or loosened movement.  Thus, the 
veteran's claim for an evaluation in excess of 10 percent 
for his right shoulder disability must be denied.  

In arriving at a determination in this case, the Board has 
considered any and all potential applicable regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
regard, the Board has concluded that there are no other 
diagnostic codes that apply to these facts under which an 
evaluation in excess of 10 percent is for application.  
Under the diagnostic code that pertains to limitation of 
motion of the shoulder, Diagnostic Code 5201 provides for 
a 20 percent evaluation where the arm movement is limited 
to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  However, as supported by the clinical 
evidence reported above, the veteran's diminished range of 
motion does not rise to the level for a 20 percent 
evaluation under Diagnostic Code 5201.  Thus, this code 
does not apply in the veteran's favor.  Moreover, there 
are no other rating codes that would provide a higher 
evaluation than the current 10 percent for shoulder 
impairment.  

Lastly, the Board has considered the provisions of 
§§ 4.10, 4.40, and 4.45 and finds that functional 
impairment associated with the veteran's right shoulder 
does not warrant any additional compensation.  
Essentially, there are no clinical findings to support 
weakened movement, incoordination, pain on movement, 
swelling, or instability of the right shoulder so as to 
consider additional compensation on these bases.  See 
supra 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Overall, impairment of the right shoulder more nearly 
approximates the rating criteria for a 10 percent 
evaluation pursuant to Diagnostic Code 5203.  Thus, the 
veteran's claim for an evaluation in excess of 10 percent 
for post-operative right shoulder disability is denied.  
38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5203.  



ORDER

An evaluation in excess of 10 percent for fibrositis prior 
to May 7, 1996, is denied.  

An evaluation in excess of 20 percent for fibrositis from 
May 7, 1996, is denied.  

An evaluation in excess of 10 percent for status post-
operative right shoulder disorder is denied.  




		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

